Exhibit 10.02(t)

 

PARTICIPANT AWARD AGREEMENT

 

[Date]

 

[Name]

[Street Address]

[City, State, Zip Code]

 

Dear [Name]:

 

Pursuant to the terms and conditions of the EQT Corporation 2009 Long-Term
Incentive Plan (the “Plan”), the Management Development and Compensation
Committee of the Board of Directors (“Board”) of EQT Corporation (the “Company”)
has granted you Non-Qualified Stock Options (the “Options”) to purchase shares
of the Company’s common stock as outlined below.

 

Options Granted: [Insert ]

Grant Date: [Insert]

Exercise Price per Share: [Insert closing stock price on date prior to Grant
Date]

Expiration Date: [Insert]

Vesting Schedule:

50% on [One Year Anniversary of Grant Date], rounded down to the nearest whole
share

 

50% on [Two Year Anniversary of Grant Date]



 

Upon termination of your employment for Cause (as defined below), all unvested
Options and any unexercised vested Options shall be forfeited immediately.  Upon
termination of your employment for any other reason, all unvested Options shall
be forfeited, and any unexercised vested Options held on the date of termination
shall remain exercisable for the remaining original term of the Options (except
in the event of your death or disability, in which case the post termination
exercise period will be one year after termination of employment).  As used
herein, “Cause” is defined as: (a) your conviction of a felony, a crime of moral
turpitude or fraud or your having committed fraud, misappropriation or
embezzlement in connection with the performance of your duties, (b) your willful
and repeated failures to substantially perform assigned duties; or (c) your
violation of any provision of a written employment-related agreement between you
and the Company (including any non-solicitation, non-competition,
confidentiality or similar agreement)  or express significant policies of the
Company.  If the Company terminates your employment for Cause, the Company shall
give you written notice not later than 30 days after such termination.

 

You may pay your exercise price and/or satisfy your tax withholding obligations
with respect to the Options by delivering cash or directing the Company to
(i) withhold that number of shares that would otherwise be issued upon exercise
to pay your exercise price and/or satisfy the minimum required statutory tax
withholding obligations, or (ii) accept delivery of previously owned shares to
satisfy such exercise price and/or minimum tax withholding obligations.

 

The terms contained in the Plan are hereby incorporated into and made a part of
this Participant Award Agreement, and this Participant Award Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Participant Award Agreement, the provisions of the Plan shall be
controlling and determinative.  The Options, including any shares acquired by
you upon

 

--------------------------------------------------------------------------------


 

exercise of the Options and any cash or other benefit acquired upon the sale of
stock acquired through exercise of the Options, shall be subject to the terms
and conditions of any compensation recoupment policy adopted from time to time
by the Board or any committee of the Board, to the extent such policy is
applicable to the Options.

 

You may access important information about the Company and the Plan through the
Company’s Knowledge Center and website.  Copies of the Plan and Plan Prospectus
can be found by clicking on and logging into the “Total Rewards” link on the
main Knowledge Center page under “Human Resources Links,” and then clicking on
the “Wealth” tab.  Copies of the Company’s most recent Annual Report on
Form 10-K and Proxy Statement can be found at www.eqt.com  by clicking on the
“Investors” link on the main page and then “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary.

 

Your grant of Options under this Participant Award Agreement shall not be
effective unless you accept your grant through the Fidelity NetBenefits website,
which can be found at www.netbenefits.fidelity.com, by [Date].

 

When you accept your grant through the Fidelity NetBenefits website, you shall
be deemed to have (a) acknowledged receipt of the Options granted on the date
shown above (the terms of which are subject to the terms and conditions of this
Participant Award Agreement and the Plan) and a copy of the Plan and (b) agreed
to be bound by all provisions of this Participant Award Agreement and the Plan.

 

 

2

--------------------------------------------------------------------------------

 